           Case 8:19-bk-12516-TA                 Doc 329 Filed 01/28/20 Entered 01/28/20 11:13:02                                       Desc
                                                  Main Document    Page 1 of 25

  Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
  Nos., State Bar No. & Email Address
  RICHARD A. MARSHACK
  rmarshack@marshackhays.com
  MARSHACK HAYS LLP
  870 Roosevelt
  Irvine, CA 92620
  Telephone: (949) 333-7777
  Facsimile: (949) 333-7778

  Chapter 7 Trustee


       Movant(s) appearing without an attorney
       Attorney for Movant(s)
                                         UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

  In re:                                                                     CASE NO.: 8:19-bk-12516-TA
  ULTIMATE BRANDS, INC.,                                                     CHAPTER: 7


                                                                                     DECLARATION THAT NO PARTY
                                                                                   REQUESTED A HEARING ON MOTION
                                                                                                    LBR 9013-1(o)(3)


                                                                                                    [No Hearing Required]
                                                              Debtor(s).


  1. I am the         Movant(s) or          attorney for Movant(s) or           employed by attorney for Movant(s).

  2.   On (date): 01/08/2020           Movant(s) filed a motion or application (Motion) entitled: Trustee's Application to Employ
       Jordan River Associates LLC [Dk. 312]

  3. A copy of the Motion and notice of motion is attached to this declaration.

  4. On (date): 01/08/2020 Movant(s), served a copy of          the notice of motion or    the Motion and notice of motion
     on required parties using the method(s) identified on the Proof of Service of the notice of motion.

  5. Pursuant to LBR 9013-1(o), the notice of motion provides that the deadline to file and serve a written response and
     request for a hearing is 14 days after the date of service of the notice of motion, plus 3 additional days if served by
     mail, or pursuant to F.R.Civ.P. 5(b)(2)(D) or (F).

  6. More than 17          days have passed after Movant(s) served the notice of motion.

  7. I checked the docket for this bankruptcy case and/or adversary proceeding, and no response and request for hearing
     was timely filed.

  8. No response and request for hearing was timely served on Movant(s) via Notice of Electronic Filing, or at the street
     address, email address, or facsimile number specified in the notice of motion.

            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                            Page 1                    F 9013-1.2.NO.REQUEST.HEARING.DEC
        Case 8:19-bk-12516-TA                  Doc 329 Filed 01/28/20 Entered 01/28/20 11:13:02                                       Desc
                                                Main Document    Page 2 of 25

  9. Based on the foregoing, and pursuant to LBR 9013-1(o), a hearing is not required.

Movant(s) requests that the court grant the motion and enter an order without a hearing.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.




    Date: 01/28/2020                                       _______________________________________________
                                                           /s/ Richard A. Marshack
                                                           Signature


                                                           _______________________________________________
                                                           RICHARD A. MARSHACK
                                                           Printed name




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                          Page 2                    F 9013-1.2.NO.REQUEST.HEARING.DEC
Case 8:19-bk-12516-TA   Doc 329 Filed 01/28/20 Entered 01/28/20 11:13:02   Desc
                         Main Document    Page 3 of 25




                                                           EXHIBIT 1
Case 8:19-bk-12516-TA          Doc 329
                                   312 Filed 01/28/20
                                             01/08/20 Entered 01/28/20
                                                              01/08/20 11:13:02
                                                                       13:23:26                Desc
                                Main Document    Page 4
                                                      1 of 25
                                                           12



 1 RICHARD A. MARSHACK
   rmarshack@marshackhays.com
 2 MARSHACK HAYS LLP
   870 Roosevelt
 3 Irvine, CA 92620
   Telephone: (949) 333-7777
 4 Facsimile: (949) 333-7778

 5 Chapter 7 Trustee

 6

 7

 8                               UNITED STATES BANKRUPTCY COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
10

11   In re                                                   Case No. 8:19-bk-12516-TA
12   ULTIMATE BRANDS, INC,                                   Chapter 7
13                                                           APPLICATION BY CHAPTER 7
                                                             TRUSTEE TO EMPLOY JORDAN RIVER
14                   Debtor.                                 ASSOCIATES, LLC AS CONSULTANT;
                                                             DECLARATION OF BRYAN
15                                                           GUADAGNO IN SUPPORT
16                                                           [NO HEARING REQUIRED]
17

18

19 TO THE HONORABLE THEODOR C. ALBERT, UNITED STATES BANKRUPTCY JUDGE,

20 THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL OTHER INTERESTED

21 PARTIES:

22           Richard A. Marshack, in his capacity as the Chapter 7 Trustee (“Trustee”) for the bankruptcy

23 estate (“Estate”) of Ultimate Brands, Inc. (“Debtor”), respectfully submits this application

24 (“Application”) for entry of an order authorizing the employment of Jordan River Associates, LLC

25 (“Jordan River”) as Trustee’s consultant (“Consultant”) in this case pursuant to 11 U.S.C. § 327.

26           In support of this Application, the Trustee respectfully represents as follows:

27           The Trustee requires the assistance of Consultant to, among other things, investigate,

28 analyze, and advise him regarding prospective sale opportunities of the Debtor’s assets.
                                                     1                                    EXHIBIT 1
                                    APPLICATION TO EMPLOY CONSULTANT
                                                                                             Page 3
Case 8:19-bk-12516-TA        Doc 329
                                 312 Filed 01/28/20
                                           01/08/20 Entered 01/28/20
                                                            01/08/20 11:13:02
                                                                     13:23:26                Desc
                              Main Document    Page 5
                                                    2 of 25
                                                         12



 1 A.      Background Information
 2         On June 28, 2019 (“Petition Date”), Debtor filed a voluntary petition under Chapter 11 of
 3 Title 11 of the United States Code, initiating bankruptcy case number 8:19-bk-12516-TA in the

 4 United States Bankruptcy Court for the Central District of California.

 5         On July 16, 2019, as Dk. No. 15, the United States Trustee filed a motion to dismiss or
 6 convert the case under 11 U.S.C. § 1112(b).

 7         On August 8, 2019, as Dk. No. 57, the Court entered an order directing, sua sponte, the U.S.
 8 Trustee to appoint a Chapter 11 trustee.

 9         On August 8, 2019, as Dk. No. 58, the United States Trustee filed a notice of appointment,
10 appointing Richard A. Marshack (previously defined as “Trustee”) as the Chapter 11 trustee.

11         On August 9, 2019, as Dk. No. 66, the Court entered an order appointing the Trustee as the
12 Chapter 11 trustee.

13         On August 22, 2019 as Dk. No. 85, Trustee filed an emergency motion to convert the case to
14 Chapter 7 (“Conversion Motion”).

15         On August 29, 2019 as Dk. No. 98, the Court entered an order granting the Conversion
16 Motion (“Conversion Order”). The Trustee, Richard A. Marshack, was reappointed as Chapter 7

17 Trustee.

18         On September 9, 2019, as Dk. No. 120, the Trustee filed a motion to operate the Debtor’s
19 business under 11 U.S.C. § 721.

20 B.      18|8 Fine Men’s Salon
21         Pre-petition, Debtor was operating five men’s salons known as 18|8 Fine Men’s Salon as well
22 as operating as franchisor for more than 20 franchise locations.

23         Trustee determined that the possible assets include: the marketable interest in the name 18|8,
24 goodwill, trademark, intellectual property, and the Estate’s interest in franchise agreements

25 (collectively, the “Assets”).

26         Upon his appointment Trustee consulted with Adam Meislik of Force Ten Partners to
27 investigate and sell the Assets. After spending a day of due diligence, Mr. Meislik advised that the

28 Estate should employ Jordan River, who had previously provided consulting services to the Debtor.
                                                    2                                  EXHIBIT 1
                                   APPLICATION TO EMPLOY CONSULTANT
                                                                                          Page 4
Case 8:19-bk-12516-TA        Doc 329
                                 312 Filed 01/28/20
                                           01/08/20 Entered 01/28/20
                                                            01/08/20 11:13:02
                                                                     13:23:26               Desc
                              Main Document    Page 6
                                                    3 of 25
                                                         12



 1         Trustee has since worked with Jordan River to investigate and analyze the market for the sale
 2 of the Assets.

 3 C.      Requirements for Application to Employ Professional
 4         Pursuant to Rule 2014 of the Federal Rules of Bankruptcy Procedure (“FRBP”) and
 5 Rule 2014-1 of the Local Bankruptcy Rules (“LBR”), there follows a summary of the proposed

 6 employment of the Firm. Should the Office of the United States Trustee, the Court, or any party in

 7 interest request additional information, the Firm will provide a supplemental declaration prior to any

 8 hearing on this Application

 9         1.       FRBP 2014 and LBR 2014-1(b)
10         Pursuant to LBR 2014-1(b)(1)(A), “[a]n application seeking approval of employment of a
11 professional person pursuant to 11 U.S.C. §§ 327, 328, 1103(a), or 1114 must comply with the

12 requirements of FRBP 2014 and 6003(a) and be filed with the court. The application must specify

13 unambiguously whether the professional seeks compensation pursuant to 11 U.S.C. § 328 or

14 11 U.S.C. § 330.”

15         Pursuant to LBR 2014-1(b)(3)(B), the Notice of the Application must also “[s]tate whether
16 the professional seeks compensation pursuant to 11 U.S.C. § 328 or 11 U.S.C. § 330.”

17         The Trustee seeks to employ Consultant pursuant to 11 U.S.C. § 327 and Consultant will
18 seek compensation pursuant to 11 U.S.C. §§ 330 and 331.

19         A copy of this Application will be served on the Office of the United States Trustee.
20                  a.    FRBP 2014 and LBR 2014-1(b)(3)(A) - Reasons for the
21                        Selection.
22         In addition to the provisions of Rule 2014 of the Federal Rules of Bankruptcy Procedure,
23 LBR 2014-1(b)(3)(A) provides that the Notice of the Application must “[s]tate the identity of the

24 professional and the purpose and scope for which it is being employed” (emphasis added).

25         The Trustee believes that Consultant is well-qualified to render the requested professional
26 services to the Estate. Consultant has extensive experience in financial advising, investment banking

27 and distressed transactions.

28
                                                   3                                   EXHIBIT 1
                                  APPLICATION TO EMPLOY CONSULTANT
                                                                                          Page 5
Case 8:19-bk-12516-TA         Doc 329
                                  312 Filed 01/28/20
                                            01/08/20 Entered 01/28/20
                                                             01/08/20 11:13:02
                                                                      13:23:26                 Desc
                               Main Document    Page 7
                                                     4 of 25
                                                          12



 1         The biography and resume of Jordan River’s representative, Bryan Guadagno, is attached as
 2 Exhibit 1 to the Declaration of Bryan Guadagno (the “Guadagno Declaration”).

 3                 b.      FRBP 2014 and LBR 2014-1(b)(3)(A) - Professional Services to
 4                         be Rendered.
 5         In addition to the provisions of Rule 2014 of the Federal Rules of Bankruptcy Procedure,
 6 LBR 2014-1(b)(3)(A) provides that the Notice of the Application must “[s]tate the identity of the

 7 professional and the purpose and scope for which it is being employed” (emphasis added).

 8         In this case, the Trustee requires assistance of Consultant to among other things, investigate,
 9 analyze, and advise him regarding prospective sale opportunities of the Debtor’s assets.

10                 c.      FRBP 2014 and LBR 2014-1(b)(3)(C) - Proposed Arrangement
11                         Compensation.
12         In addition to the provisions of Rule 2014 of the Federal Rules of Bankruptcy Procedure,
13 LBR 2014-1(b)(3)(C) provides that the Notice of the Application must “[d]escribe the arrangements

14 for compensation, including the hourly rate of each professional to render services, source of the

15 fees, the source and amount of any retainer, the date on which it was paid, and any provision

16 regarding replenishment thereof[.]”

17         In consideration for such services, subject to further application and Court order, Consultant
18 will receive, upon consummation of a sale, a commission in an amount equal to 10% of the purchase

19 price and reimbursement of costs, provided that the Estate nets at least such like amount. Consultant

20 has been informed and understands that no sale of the Assets may be consummated until after a

21 notice to creditors with the opportunity for a hearing as well as a Court order.

22         Consultant will be compensated from assets of the Estate, if any, and will not be
23 compensated absent the Estate’s receipt or recovery of such assets. Consultant has received no

24 retainer for the services to be performed in this case, and has agreed that no retainer will be paid.

25         Consultant understands that its compensation in this case is subject to approval by the
26 Bankruptcy Court. In compliance with 11 U.S.C. §§ 330 and 331, the Firm intends to file interim

27 and final applications for allowance of fees and reimbursement of costs as and when appropriate.

28
                                                    4                                    EXHIBIT 1
                                   APPLICATION TO EMPLOY CONSULTANT
                                                                                            Page 6
Case 8:19-bk-12516-TA         Doc 329
                                  312 Filed 01/28/20
                                            01/08/20 Entered 01/28/20
                                                             01/08/20 11:13:02
                                                                      13:23:26                Desc
                               Main Document    Page 8
                                                     5 of 25
                                                          12



 1         Consultant has advised the Trustee that he has not shared or agreed to share any
 2 compensation to be received by it in this case with any other person.

 3                 d.      FRBP 2014 - Firm’s Connections and Associations.
 4         Except as disclosed herein and to the best of the Consultant’s knowledge, Consultant has no
 5 any connection with Debtor’s attorneys or accountants, Debtor’s creditors, or any other party in

 6 interest, or their respective attorneys or accountants.

 7         Based on the foregoing, the Trustee believes that Consultant is a “disinterested person”
 8 within the meaning of Bankruptcy Code § 101(14).

 9         Consultant does not have an interest adverse to the Debtor or the bankruptcy Estate. As of the
10 Petition Date, Consultant was not a creditor of the Estate and was not owed any funds by Debtor.

11         Consultant has agreed to waive any pre-petition claims against the Debtor.
12         2.      LBR 2014-1(b)(1)(B) – Disinterestedness of the Firm.
13         Pursuant to LBR 2014-1(b)(1)(B), “The application must be accompanied by a declaration
14 of the person to be employed establishing disinterestedness or disclosing the nature of any interest

15 held by such person.” The Guadagno Declaration submitted with this Application provides

16 information establishing the Consultant’s disinterestedness.

17 / / /

18

19 / / /

20

21 / / /

22

23

24

25

26

27

28
                                                    5                                   EXHIBIT 1
                                   APPLICATION TO EMPLOY CONSULTANT
                                                                                           Page 7
Case 8:19-bk-12516-TA        Doc 329
                                 312 Filed 01/28/20
                                           01/08/20 Entered 01/28/20
                                                            01/08/20 11:13:02
                                                                     13:23:26               Desc
                              Main Document    Page 9
                                                    6 of 25
                                                         12



 1 D.      Conclusion
 2         WHEREFORE, the Trustee requests that it be authorized to employ Jordan River as
 3 consultant to the Estate pursuant to 11 U.S.C. §327, on the terms and conditions set forth herein,

 4 with any compensation and reimbursement of costs to be paid by the Estate only upon application to

 5 and approval by the Court pursuant to 11 U.S.C. §§ 330 and 331.

 6
                                              Respectfully submitted,
 7   DATED: January 3, 2020
 8
                                              By: _/s/ Richard A. Marshack_________ ___
 9                                               RICHARD A. MARSHACK
                                                 Chapter 7 Trustee for the Bankruptcy Estate of
10                                               Ultimate Brands, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   6                                   EXHIBIT 1
                                  APPLICATION TO EMPLOY CONSULTANT
                                                                                          Page 8
Case 8:19-bk-12516-TA         Doc 329
                                  312 Filed 01/28/20
                                            01/08/20 Entered 01/28/20
                                                              01/08/20 11:13:02
                                                                       13:23:26                  Desc
                               Main
                               MainDocument
                                    Document Page
                                                Page10
                                                     7 of
                                                        of12
                                                           25



 1                                 Declaration of Bryan Guadagno
 2         I, BRYAN GUADAGNO on behalf of JORDAN RIVER ASSOCIATES, LLC, say and
 3 declare as follows:

 4         1.      I am an individual over 18 years of age and competent to make this Declaration.
 5         2.      I make this Declaration in support of the Application of Chapter 7 Trustee to Employ
 6 Jordan River Associates, LLC as Consultant (“Application”) filed by Richard A. Marshack. the

 7 Chapter 7 Trustee (“Trustee”) for the Bankruptcy Estate (“Estate”) of Ultimate Brands, Inc.

 8 (“Debtor”).

 9         3.      If called as a witness, I could and would competently testify to the following of my
10 own personal knowledge.

11         4.      The Trustee has asked that I serve as his consultant in connection with the
12 administration of the Estate. I am well-qualified to do so. I have more than ten years of experience

13 in financial advising, investment banking and distressed transactions.

14         5.      My biography and resume are attached as Exhibit 1 and incorporated by this
15 reference.

16         6.      I have not received a retainer for the services that it will perform in this matter.
17         7.      I understand that my compensation in this case is subject to approval of this Court
18 pursuant to 11 U.S.C. §§ 327, 330, and 331.

19         8.      I have not shared or agreed to share any compensation to be received in the case with
20 any other person.

21         9.      To the best of my knowledge, I have no connection with Debtor or Debtor’s
22 attorneys or accountants, Debtor’s creditors, or any other outside party in interest, or their

23 respective attorneys or accountants.

24         10.     I am not and was not an investment banker for any outstanding security of the
25 Debtor.

26         11.     I have not been within three (3) years before the date of the filing of the petition
27 herein, an investment banker for a security of Debtor, or an attorney for such an investment banker

28 in connection with the offer, sale or issuance of any security of Debtor.
                                                    7                                      EXHIBIT 1
                                   APPLICATION TO EMPLOY CONSULTANT
                                                                                              Page 9
Case 8:19-bk-12516-TA         Doc 329
                                  312 Filed 01/28/20
                                            01/08/20 Entered 01/28/20
                                                              01/08/20 11:13:02
                                                                       13:23:26                Desc
                               Main
                               MainDocument
                                    Document Page
                                                Page11
                                                     8 of
                                                        of12
                                                           25



 1         12.     I am not and was not, within two (2) years before the date of the filing of Debtor’s
 2 petition, a director, officer or employee of the Debtor or of any investment banker for any security

 3 of Debtor.

 4         13.     As of the Petition Date, I was not a creditor of the Estate, an equity security holder,
 5 or an insider of Debtor. I have no pre-petition claim against Debtor’s Estate and was not owed any

 6 funds by Debtor.

 7         14.     I neither hold nor represents any interest materially adverse to the interest of the
 8 Estate or of any class of creditors or equity security holders, by reason of any direct or indirect

 9 relationship to, connection with, or interest in, Debtor or an investment banker for any security of

10 Debtor, or for any other reason.

11         15.     To the best of my knowledge, I have no connection to any judge of the United States
12 Bankruptcy Court for the Central District of California, the United States Trustee, or any person

13 currently employed in the Office of the United States Trustee.

14         16.     I do not have an interest adverse to Debtor or the bankruptcy Estate.
15         17.     Based on the foregoing, the Trustee believes that I am a “disinterested person”
16 within the meaning of Bankruptcy Code § 101(14).

17         I declare under penalty of perjury that the foregoing is true and correct. Executed on
   7-Jan-2020 , at ______________,
18 __________      Austin          Texas.
19                                                        BRYAN GUADAGNO
20

21

22

23

24

25

26

27

28
                                                    8                                     EXHIBIT 1
                                   APPLICATION TO EMPLOY CONSULTANT
                                                                                            Page 10
Case 8:19-bk-12516-TA   Doc 329
                            312 Filed 01/28/20
                                      01/08/20 Entered 01/28/20
                                                        01/08/20 11:13:02
                                                                 13:23:26   Desc
                         Main
                         MainDocument
                              Document Page
                                          Page12
                                               9 of
                                                  of12
                                                     25




                                                            EXHIBIT 1

                                                                      EXHIBIT 1
                                                                        Page 11
    Case 8:19-bk-12516-TA   Doc 329
                                312 Filed 01/28/20
                                          01/08/20 Entered 01/28/20
                                                            01/08/20 11:13:02
                                                                     13:23:26                 Desc
                             Main Document    Page 13
                                                   10 of 25
                                                         12
(732) 829 0418

bjguadagno@gmail.com
                            BRYAN GUADAGNO
                            Bryan Guadagno is a data-driven Senior Executive and Consultant with
                            more than 10 years of success across the financial services, hedge fund,
                            management consulting, and wealth management industries. Leveraging
                            extensive experience in financial leadership for client centric organizations,
                            he is a valuable asset for startup to established, small-scale to mid-cap
                            companies requiring expert assistance with corporate structure, growth
                            strategy, business planning, operational strategy, or capital raising. His
                            areas of expertise include financial analysis, financial management, financial
                            structuring, networking, entrepreneurship, business development, project
                            management, underwriting, investments, real estate investment,
                            alternative investments, fundraising, negotiations, and lending.

                            Throughout his executive career, Bryan has held leadership positions with
                            organizations including Young America Capital, Gallant Brands, Inc., which
                            does business as Original Soupman, Digital Mobile Social, Jordan River
                            Associates, and qplum along with key roles at RMK Maritime Capital, and
                            Valeo Financial Advisors LLC. He is currently director of investment banking
                            at Young America Capital where he specializes in Consumer Goods and
                            retail, among other verticals. Prior to that, he served as consultant at Gallant
                            Brands, Inc., a company that was an acquisition out of bankruptcy. He
                            served as an advisor to select Soupman, Inc. (of Seinfeld fame) stakeholders
                            through the bankruptcy process, ultimately helping to negotiate and
                            acquire the assets of the company in a transaction worth $6.7M (public
                            record). While with Soupman, Bryan successfully salvaged the brand’s retail
                            store count while repairing several damaged relationships. While with
                            qplum, he led institutional business development for the firm, which to that
                            point, focused a predominant amount of its resources on marketing its A.I.
                            and machine learning based portfolios to individual investors. In his role as
                            Co-Founder and Managing Partner with Jordan River Associates, Bryan has
                            led a range of financial projects for key clients and personal investment.
                            During his tenure as Investment Banking Analyst and Shipping Market
                            Analyst with RMK Maritime Capital, he structured $20-$500 million credit
                            and equity investments for ship owner and private equity clients. He started
                            the non-profit Be That Kid Foundation which holds the license for
                            Lemonade Day Brooklyn, a youth entrepreneurship program for children
                            grades k-8. The program squeezes lemons into dollars while teaching
                            today’s youth to become the business leaders, social advocates,
                            community volunteers and forward-thinking citizens of tomorrow...one
                            lemonade stand at a time!

                            Bryan attained his BS in Finance from Indiana University and is a CERTIFIED
                            FINANCIAL PLANNER™ Certificant. As an experienced board and advisory
                            board member, Bryan has held positions with organizations including the
                            New York Chapter of the Indiana University Alumni Association, Young
                            Shipping Professionals of New York, Big Brothers Big Sisters of Central
                            Indiana, Lemonade Day Indianapolis, and Brackets for Good.
                                                             EXHIBIT 1                  EXHIBIT 1
                                                               Page 9                     Page 12
        Case 8:19-bk-12516-TA                     Doc 329
                                                      312 Filed 01/28/20
                                                                01/08/20 Entered 01/28/20
                                                                                  01/08/20 11:13:02
                                                                                           13:23:26                                     Desc
                                                   Main Document    Page 14
                                                                         11 of 25
                                                                               12

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled (specify): TRUSTEE’S APPLICATION TO EMPLOY
CONSULTANT; DECLARATION OF BRYAN GUADAGNO IN SUPPORT will be served or was served (a) on the judge
in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On January
7, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On , I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

 MAIL REDIRECTED TO TRUSTEE
 08/13/19
 DEBTOR
 ULTIMATE BRANDS INC
 30821 SEMINOLE PL
 LAGUNA NIGUEL, CA 92677-2456

                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on , I served the following persons
and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  January 8, 2020            Pamela Kraus                                                        /s/ Pamela Kraus
  Date                       Printed Name                                                        Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

                                                                                                                  EXHIBIT 1
                                                                                                    F 9013-3.1.PROOF.SERVICE
June 2012
                                                                                                                                         Page 13
        Case 8:19-bk-12516-TA                     Doc 329
                                                      312 Filed 01/28/20
                                                                01/08/20 Entered 01/28/20
                                                                                  01/08/20 11:13:02
                                                                                           13:23:26                                     Desc
                                                   Main Document    Page 15
                                                                         12 of 25
                                                                               12
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): continued:


       Andrew K Alper aalper@frandzel.com, rsantamaria@frandzel.com
       Dana M Andreoli dandreoli@steyerlaw.com, sleshin@steyerlaw.com
       Keith Patrick Banner kbanner@greenbergglusker.com,
        sharper@greenbergglusker.com;calendar@greenbergglusker.com
       Frank Cadigan frank.cadigan@usdoj.gov
       Caroline Djang caroline.djang@bbklaw.com,
        evelyn.gomez@bbklaw.com;sansanee.wells@bbklaw.com;paul.nordlund@bbklaw.com
       Timothy W Evanston tevanston@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       Norma V Garcia ngarciaguillen@garciarainey.com
       Michael J Hauser michael.hauser@usdoj.gov
       M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscill
        a@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
       D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
       Joshua J Herndon jherndon@attorneygl.com, pcuevas@attorneygl.com
       Nicholas S Kanter nkanter@lewitthackman.com
       Andy Kong Kong.Andy@ArentFox.com
       Tinho Mang tmang@marshackhays.com, 8444806420@filings.docketbird.com
       Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
       Douglas M Neistat dneistat@gblawllp.com, mramos@gblawllp.com
       Ernie Zachary Park ernie.park@bewleylaw.com
       Thomas J Polis tom@polis-law.com, paralegal@polis-law.com;r59042@notify.bestcase.com
       Jeremy H Rothstein jrothstein@gblawllp.com, mramos@gblawllp.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Julie J Villalobos julie@oaktreelaw.com, oakecfmail@gmail.com;villalobosjr51108@notify.bestcase.com
       Larry D Webb Webblaw@gmail.com, larry@webblaw.onmicrosoft.com
       David Wood dwood@marshackhays.com, 8649808420@filings.docketbird.com
       Ryan D Zick rzick@ppplaw.com, kstewart@ppplaw.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

                                                                                                                  EXHIBIT 1
                                                                                                    F 9013-3.1.PROOF.SERVICE
June 2012
                                                                                                                                         Page 14
Case 8:19-bk-12516-TA   Doc 329 Filed 01/28/20 Entered 01/28/20 11:13:02   Desc
                         Main Document    Page 16 of 25




                                                           EXHIBIT 2
Case 8:19-bk-12516-TA             Doc 329
                                      313 Filed 01/28/20
                                                01/08/20 Entered 01/28/20
                                                                  01/08/20 11:13:02
                                                                           13:24:49              Desc
                                   Main
                                    MainDocument
                                         Document Page
                                                     Page17
                                                          1 of 7
                                                               25



 1 RICHARD A. MARSHACK
   rmarshack@marshackhays.com
 2 MARSHACK HAYS LLP
   870 Roosevelt
 3 Irvine, CA 92620
   Telephone: (949) 333-7777
 4 Facsimile: (949) 333-7778

 5 Chapter 7 Trustee

 6

 7

 8                                  UNITED STATES BANKRUPTCY COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
10

11    In re                                                    Case No. 8:19-bk-12516-TA
12    ULTIMATE BRANDS, INC,                                    Chapter 7
13                                                             NOTICE OF APPLICATION BY
                                                               CHAPTER 7 TRUSTEE TO EMPLOY
14                      Debtor.                                JORDAN RIVER ASSOCIATES, LLC AS
                                                               CONSULTANT
15
                                                               [NO HEARING REQUIRED]
16

17

18

19 TO THE HONORABLE THEODOR C. ALBERT, UNITED STATES BANKRUPTCY JUDGE,

20 THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL OTHER INTERESTED

21 PARTIES:

22              PLEASE TAKE NOTICE that Richard A. Marshack, in his capacity as the Chapter 7 Trustee

23 (“Trustee”) for the bankruptcy estate (“Estate”) of Ultimate Brands, Inc. (“Debtor”), has filed an

24 application (“Application”) for entry of an order authorizing the employment of Jordan River

25 Associates, LLC (“Jordan River”) as Trustee’s consultant (“Consultant”) in this case pursuant to

26 11 U.S.C. § 327.

27              The Trustee requires the assistance of Consultant to, among other things, investigate,

28 analyze, and advise him regarding prospective sale opportunities of the Debtor’s assets.
                                                        1                                   EXHIBIT 2
     5000-460
                                  NOTICE OF APPLICATION TO EMPLOY CONSULTANT
                                                                                              Page 15
Case 8:19-bk-12516-TA             Doc 329
                                      313 Filed 01/28/20
                                                01/08/20 Entered 01/28/20
                                                                  01/08/20 11:13:02
                                                                           13:24:49                 Desc
                                   Main
                                    MainDocument
                                         Document Page
                                                     Page18
                                                          2 of 7
                                                               25



 1              On June 28, 2019 (“Petition Date”), Debtor filed a voluntary petition under Chapter 11 of
 2 Title 11 of the United States Code, initiating bankruptcy case number 8:19-bk-12516-TA in the

 3 United States Bankruptcy Court for the Central District of California.

 4              On August 8, 2019, as Dk. No. 58, the United States Trustee filed a notice of appointment,
 5 appointing Richard A. Marshack as the Chapter 11 trustee.

 6              On August 29, 2019 as Dk. No. 98, the Court entered an order granting the Conversion
 7 Motion. The Trustee was reappointed as Chapter 7 Trustee.

 8              On September 9, 2019, as Dk. No. 120, the Trustee filed a motion to operate the Debtor’s
 9 business under 11 U.S.C. § 721.

10              Pre-petition, Debtor was operating five men’s salons known as 18|8 Fine Men’s Salon as well
11 as operating as franchisor for more than 20 franchise locations.

12              Trustee determined that the possible assets include: the marketable interest in the name 18|8,
13 goodwill, trademark, intellectual property, and the Estate’s interest in franchise agreements

14 (collectively, the “Assets”).

15              Upon his appointment Trustee consulted with Adam Meislik of Force Ten Partners to
16 investigate and sell the Assets. After spending a day of due diligence, Mr. Meislik advised that the

17 Estate should employ Jordan River, who had previously provided consulting services to the Debtor.

18              Trustee has since worked with Jordan River to investigate and analyze the market for the sale
19 of the Assets.

20              In consideration for such services, subject to further application and Court order, Consultant
21 will receive, upon consummation of a sale, a commission in an amount equal to 10% of the purchase

22 price and reimbursement of costs, provided that the Estate nets at least such like amount. Consultant

23 has been informed and understands that no sale of the Assets may be consummated until after a

24 notice to creditors with the opportunity for a hearing as well as a Court order.

25              Consultant will be compensated from assets of the Estate, if any, and will not be
26 compensated absent the Estate’s receipt or recovery of such assets. Consultant has received no

27 retainer for the services to be performed in this case, and has agreed that no retainer will be paid.

28
                                                       2                                    EXHIBIT 2
     5000-460
                                 NOTICE OF APPLICATION TO EMPLOY CONSULTANT
                                                                                              Page 16
Case 8:19-bk-12516-TA             Doc 329
                                      313 Filed 01/28/20
                                                01/08/20 Entered 01/28/20
                                                                  01/08/20 11:13:02
                                                                           13:24:49                Desc
                                   Main
                                    MainDocument
                                         Document Page
                                                     Page19
                                                          3 of 7
                                                               25



 1              Consultant understands that its compensation in this case is subject to approval by the
 2 Bankruptcy Court. In compliance with 11 U.S.C. §§ 330 and 331, the Firm intends to file interim

 3 and final applications for allowance of fees and reimbursement of costs as and when appropriate.

 4              Consultant has advised the Trustee that he has not shared or agreed to share any
 5 compensation to be received by it in this case with any other person.

 6              The complete scope and terms of the employment are detailed in the Application a copy of
 7 which can be obtained by contacting Richard A. Marshack at the address indicated above.

 8              PLEASE TAKE FURTHER NOTICE that any response and request for hearing as to the
 9 proposed employment must be in the form as required by Local Bankruptcy Rules 2014-1(b), 9013-

10 1(f) and (o) and filed with the Clerk of the above-entitled Court. The deadline for any response and

11 request for hearing is 14 days after the date of service of this Notice, plus an additional 3 days unless

12 this Notice was served by personal delivery or posting as described in F.R.Civ.P. 5(b)(2)(A)-(B). A

13 copy of any response or request for hearing must be served on Richard A. Marshack at the address

14 indicated above. A copy must also be served on the Office of the United States Trustee, 411 W.

15 Fourth Street, Suite 7160, Santa Ana, California 92701. Failure to timely respond may be deemed as

16 acceptance of the proposed relief. See Local Bankruptcy Rules 9013-1(h).

17
                                                   Respectfully submitted,
18    DATED: January 7, 2020
19
                                                   By: _/s/ Richard A. Marshack_________ ___
20                                                    RICHARD A. MARSHACK
                                                      Chapter 7 Trustee for the Bankruptcy Estate of
21                                                    Ultimate Brands, Inc.
22

23

24

25

26

27

28
                                                       3                                    EXHIBIT 2
     5000-460
                                 NOTICE OF APPLICATION TO EMPLOY CONSULTANT
                                                                                              Page 17
        Case 8:19-bk-12516-TA                     Doc 329
                                                      313 Filed 01/28/20
                                                                01/08/20 Entered 01/28/20
                                                                                  01/08/20 11:13:02
                                                                                           13:24:49                                     Desc
                                                   Main
                                                    MainDocument
                                                         Document Page
                                                                     Page20
                                                                          4 of 7
                                                                               25

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled (specify): NOTICE OF TRUSTEE’S APPLICATION TO
EMPLOY CONSULTANT will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On January
7, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On , I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.



                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on , I served the following persons
and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  January 8, 2020            Pamela Kraus                                                        /s/ Pamela Kraus
  Date                       Printed Name                                                        Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

                                                                                                                  EXHIBIT 2
                                                                                                    F 9013-3.1.PROOF.SERVICE
June 2012
                                                                                                                                         Page 18
        Case 8:19-bk-12516-TA                     Doc 329
                                                      313 Filed 01/28/20
                                                                01/08/20 Entered 01/28/20
                                                                                  01/08/20 11:13:02
                                                                                           13:24:49                                     Desc
                                                   Main
                                                    MainDocument
                                                         Document Page
                                                                     Page21
                                                                          5 of 7
                                                                               25
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): continued:

       Andrew K Alper aalper@frandzel.com, rsantamaria@frandzel.com
       Dana M Andreoli dandreoli@steyerlaw.com, sleshin@steyerlaw.com
       Keith Patrick Banner kbanner@greenbergglusker.com,
        sharper@greenbergglusker.com;calendar@greenbergglusker.com
       Frank Cadigan frank.cadigan@usdoj.gov
       Caroline Djang caroline.djang@bbklaw.com,
        evelyn.gomez@bbklaw.com;sansanee.wells@bbklaw.com;paul.nordlund@bbklaw.com
       Timothy W Evanston tevanston@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       Norma V Garcia ngarciaguillen@garciarainey.com
       Michael J Hauser michael.hauser@usdoj.gov
       M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscill
        a@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
       D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
       Joshua J Herndon jherndon@attorneygl.com, pcuevas@attorneygl.com
       Nicholas S Kanter nkanter@lewitthackman.com
       Andy Kong Kong.Andy@ArentFox.com
       Tinho Mang tmang@marshackhays.com, 8444806420@filings.docketbird.com
       Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
       Douglas M Neistat dneistat@gblawllp.com, mramos@gblawllp.com
       Ernie Zachary Park ernie.park@bewleylaw.com
       Thomas J Polis tom@polis-law.com, paralegal@polis-law.com;r59042@notify.bestcase.com
       Jeremy H Rothstein jrothstein@gblawllp.com, mramos@gblawllp.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Julie J Villalobos julie@oaktreelaw.com, oakecfmail@gmail.com;villalobosjr51108@notify.bestcase.com
       Larry D Webb Webblaw@gmail.com, larry@webblaw.onmicrosoft.com
       David Wood dwood@marshackhays.com, 8649808420@filings.docketbird.com
       Ryan D Zick rzick@ppplaw.com, kstewart@ppplaw.com

2. SERVED BY UNITED STATES MAIL: continued:

 DEBTOR - MAIL REDIRECTED TO                       20 LARGEST CREDITOR                                      20 LARGEST CREDITOR
 TRUSTEE 08/13/19                                  APPLEGATE                                                AVITUS
 ULTIMATE BRANDS INC                               C/O DILLON GERARDI                                       PO BOX 2506
 30821 SEMINOLE PL                                 5872 OWENS AVE STE 200                                   BILLINGS, MT 59103-2506
 LAGUNA NIGUEL, CA 92677-2456                      CARLSBAD, CA 92008-5518

 20 LARGEST CREDITOR / POC                         20 LARGEST CREDITOR                                      20 LARGEST CREDITOR
 ADDRESS                                           BLD CAPITAL                                              BLD CAPITAL, LLC
 AVITUS                                            20377 SW ACACIA ST FLOOR 2                               GARCIA RAINEY BLANK &
 175 N 27TH ST, STE 800                            NEWPORT BEACH, CA 92660-0780                             BOWERBANK LLP
 BILLINGS, MT 59101                                                                                         695 TOWN CENTER DR #700
                                                                                                            COSTA MESA, CA 92626-7187
 20 LARGEST CREDITOR /                             20 LARGEST CREDITOR                                      20 LARGEST CREDITOR
 SECURED CREDITOR                                  CURTIS LOEB                                              CURTIS LOEB
 CENTERPOINTE GROUP LLC                            C/O DAVID GURNICK                                        C/O EVAN GOLDMAN
 C/O FITZGERALD YAP KREIDTOR                       16633 VENTURA BLVD #1100                                 101 EISENHOWER PKWY STE 412
 LLP                                               ENCINO, CA 91436-1865                                    ROSELAND, NJ 07068-1055
 2 PARK PLAZA STE 850
 IRVINE, CA 92614-2521


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

                                                                                                                  EXHIBIT 2
                                                                                                    F 9013-3.1.PROOF.SERVICE
June 2012
                                                                                                                                         Page 19
        Case 8:19-bk-12516-TA                     Doc 329
                                                      313 Filed 01/28/20
                                                                01/08/20 Entered 01/28/20
                                                                                  01/08/20 11:13:02
                                                                                           13:24:49                                     Desc
                                                   Main
                                                    MainDocument
                                                         Document Page
                                                                     Page22
                                                                          6 of 7
                                                                               25
 20 LARGEST CREDITOR                               20 LARGEST CREDITOR                                      20 LARGEST CREDITOR
 DILLON GERARDI                                    DJ BUNCE ASSOC INC                                       DWIGHT TESKE AND JOAN TESKE
 5872 OWENS AVE STE 200                            C/O GLOBAL LEGAL LAW FIRM                                ARISTOCRATIC SALONS INC
 CARLSBAD, CA 92008-5518                           380 STEVENS AVE STE 311                                  C/O GHILEZAN LAW FIRM
                                                   SOLANA BEACH, CA 92075-2069                              1801 CENTURY PARK E STE 2400
                                                                                                            LOS ANGELES, CA 90067-2326

 20 LARGEST CREDITOR / POC                         20 LARGEST CREDITOR / POC                                20 LARGEST CREDITOR
 ADDRESS                                           ADDRESS                                                  HAKTAN YASAR KILIC
 FRANCHISE TAX BOARD                               GRIFFITHS ORGANIZATION                                   NORDEAN LAW GROUP
 BANKRUPTCY SECTION MS: A-340                      30821 SEMINOLE PL                                        245 FISCHER AVE STE D1
 P.O. BOX 2952                                     LAGUNA NIGUEL, CA 92677-2456                             COSTA MESA, CA 92626-4539
 SACRAMENTO, CA 95812-2952

 20 LARGEST CREDITOR / POC                         20 LARGEST CREDITOR / POC                                20 LARGEST CREDITOR
 ADDRESS                                           ADDRESS                                                  JOHN SHAW AND MIDORI SHAW
 HAPPY ROCK MERCHANT                               INTERNAL REVENUE SERVICE                                 SHIPSHAPE COLL OF FITCHBURG
 SOLUTIONS LLC                                     PO BOX 7346                                              DAVID GURNICK, LEWITT
 560 SYLVAN AVE STE 3030                           PHILADELPHIA, PA 19101-7346                              HACKMAN
 ENGLEWOOD CLIFFS, NJ 07632-                                                                                16633 VENTURA BLVD, FL 11
 3181                                                                                                       ENCINO, CA 91436

 20 LARGEST CREDITOR                               20 LARGEST CREDITOR                                      20 LARGEST CREDITOR
 JOHN SHAW AND MIDORI SHAW                         MICHAEL PATTERSON,                                       REGENCY CENTERS
 C/O GARNER & GINSBURG PA                          WHEATSTRONG ENT                                          C/O GLOBAL LEGAL LAW FIRM
 43 MAIN STREET SE SUITE 500                       DADY & GARDNER PA                                        380 STEVENS AVE STE 311
 MINNEAPOLIS, MN 55414-1049                        5100 IDS CENTER                                          SOLANA BEACH, CA 92075-2069
                                                   80S 8TH ST
                                                   MINNEAPOLIS, MN 55402-2100

 20 LARGEST CREDITOR / POC                         20 LARGEST CREDITOR                                      20 LARGEST CREDITOR
 ADDRESS                                           WILLIAM HARTER AND MONICA                                WILLIAM HARTER AND MONICA
 SCOTT GRIFFITHS                                   HARTER                                                   HARTER
 30821 SEMINOLE PL                                 HELP THE ONE INC                                         HELP THE ONE INC
 LAGUNA NIGUEL, CA 92677-2456                      C/O FRANCHISE LEGAL SUPPORT                              C/O GHILEZAN LAW FIRM
                                                   30700 RUSSELL RANCH RD STE 250                           1801 CENTURY PARK E STE 2400
                                                   THOUSAND OAKS, CA 91362-9507                             LOS ANGELES, CA 90067-2326

 SECURED CREDITOR                                  FRANCHISEE                                               FRANCHISEE
 MAXIM COMMERCIAL CAPITAL                          ANDREW HULSE                                             ASH SETH
 LLC LLC                                           12063 ELM CREEK BLVD N                                   2825A PFINGSTEN ROAD
 11620 WILSHIRE BLVD STE 540                       MAPLE GROVE, MN 55369                                    GLENVIEW, IL 60026
 LOS ANGELES, CA 90025-1778

 FRANCHISEE                                        FRANCHISEE                                               FRANCHISEE
 CHRIS BROWN                                       CRAIG HOWARD                                             DAVID FLOYD
 3110 VANDERCAR WAY                                18|8 AT PLAZA ANTONIO                                    143 UNIVERSITY AVENUE
 CINCINNATI, OH 45209                              22361 ANTONIO PKWY, SUITE E130                           WESTWOOD, MA 02090
                                                   RANCHO SANTA MARGARITA, CA
                                                   92688




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

                                                                                                                  EXHIBIT 2
                                                                                                    F 9013-3.1.PROOF.SERVICE
June 2012
                                                                                                                                         Page 20
        Case 8:19-bk-12516-TA                     Doc 329
                                                      313 Filed 01/28/20
                                                                01/08/20 Entered 01/28/20
                                                                                  01/08/20 11:13:02
                                                                                           13:24:49                                     Desc
                                                   Main
                                                    MainDocument
                                                         Document Page
                                                                     Page23
                                                                          7 of 7
                                                                               25
 RTD 10/17/19 UTF                                  FRANCHISEE                                               FRANCHISEE
 FRANCHISEE                                        DAVID SCHLOCKMAN                                         ERICH & DAWN HERMAN
 DAVID KLEIN                                       4787 PGA BLVD                                            12898 WEST BLUEMOUND ROAD
 101 TOWN CENTER LANE, SUITE                       PALM BEACH GARDENS FL 33418                              ELM GROVE, WI 53122
 A-121
 KELLER, TX 76248

 FRANCHISEE                                        FRANCHISEE                                               FRANCHISEE
 GEOFFREY SAMPSON                                  JEFF EGGERT                                              JEFF FORNEY
 10543 4S COMMONS DRIVE,                           120 S. HOUGH STREET                                      1763 FREEDOM DRIVE, SUITE 109
 SUITE 176                                         BARRINGTON, IL 60010                                     NAPERVILLE, IL 60563
 SAN DIEGO CA 92127

 FRANCHISEE                                        RTD 10/28/19 UTF                                         FRANCHISEE
 JENNIFER THAUBERGER                               FRANCHISEE                                               JOHN MICHAEL STERN
 1301 HERR LANE, SUITE 160                         JOE O’BRIEN                                              2025 HUGHES LANDING BLVD.,
 LOUISVILLE, KY 40222                              62 SECOND AVENUE                                         SUITE 700
                                                   BURLINGTON, MA 01803                                     THE WOODLANDS, TX 77380

 FRANCHISEE                                        FRANCHISEE                                               FRANCHISEE
 KARA DAVIDSON AND SAMER                           KEITH AND NATASHA BLANCO                                 KENN STEARNS
 ALAMI                                             7949 WALNUT HILL LANE, SUITE 125                         20 PINE STREET
 15 FIESTA LANE                                    DALLAS, TX 75230                                         NEW YORK, NY 10005
 LAFAYETTE, CA 94549

 FRANCHISEE                                        FRANCHISEE                                               FRANCHISEE
 KRISTINE GIVENS                                   MARIETTA AND DARRIN MORRIS                               MARINA & JOSE GARCIA
 314 YORKTOWN SHOPPING                             1311 JOHNSON FERRY RD., SUITE 204                        11745 INTERSTATE HWY 10, SUITE
 CENTER                                            MARIETTA GA 30068                                        400
 LOMBARD, IL 60148                                                                                          SAN ANTONIO, TX 78230

 FRANCHISEE                                        RTD 09/17/19 UTF                                         RTD 12/13/19 UTF
 MARK RAVENSCRAFT                                  FRANCHISEE                                               FRANCHISEE
 1245 N. ROSELLE ROAD                              MONICA AND WOOD HARTER                                   PETROS BOYADZHYAN
 SCHAUMBURG IL 60193                               18|8 THE ORCHARD                                         6250 TOPANGA CANYON BLVD.,
                                                   23626 EL TORO ROAD, SUITE C                              SUITE 1515
                                                   LAKE FOREST, CA 92630                                    WOODLAND HILLS, CA 91367

 FRANCHISEE                                        RTD 10/24/19 UTF                                         RTD 11/11/19 UTF
 PLEZCO, INC                                       FRANCHISEE                                               FRANCHISEE
 SKIP & NANCY PLESNARSKI                           STEVE NORDEEN                                            SUSAN HAWKINS
 305 BROOKHAVEN AVE, SUITE                         16345 CLEVELAND STREET, SUITE B                          14550 CLAY TERRACE BLVD, SUITE
 1140                                              REDMOND WA 98052                                         155
 ATLANTA, GA 30319                                                                                          CARMEL IN 46032

 FRANCHISEE
 TOM TERRY
 1835 NEWPORT BLVD, SUITE D-
 150
 COSTA MESA CA 92627




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

                                                                                                                  EXHIBIT 2
                                                                                                    F 9013-3.1.PROOF.SERVICE
June 2012
                                                                                                                                         Page 21
        Case 8:19-bk-12516-TA                  Doc 329 Filed 01/28/20 Entered 01/28/20 11:13:02                                       Desc
                                                Main Document    Page 24 of 25

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled: DECLARATION THAT NO PARTY REQUESTED A
HEARING ON MOTION [LBR 9013-1(o)(3)] will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
01/28/2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 01/28/2020 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
The Honorable Theodor C. Albert – via personal delivery
U.S. Bankruptcy Court
411 W. Fourth Street, #5-097
Santa Ana, CA 92701

                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 01/28/2020         Pamela Kraus                                                     /s/ Pamela Kraus
 Date                      Printed Name                                                     Signature




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                          Page 3                    F 9013-1.2.NO.REQUEST.HEARING.DEC
Case 8:19-bk-12516-TA      Doc 329 Filed 01/28/20 Entered 01/28/20 11:13:02             Desc
                            Main Document    Page 25 of 25



      Andrew K Alper aalper@frandzel.com, rsantamaria@frandzel.com
      Dana M Andreoli dandreoli@steyerlaw.com, sleshin@steyerlaw.com
      Keith Patrick Banner kbanner@greenbergglusker.com,
       sharper@greenbergglusker.com;calendar@greenbergglusker.com
      David M Blau dblau@clarkhill.com
      Frank Cadigan frank.cadigan@usdoj.gov
      Caroline Djang caroline.djang@bbklaw.com,
       evelyn.gomez@bbklaw.com;sansanee.wells@bbklaw.com
      Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Norma V Garcia ngarciaguillen@garciarainey.com
      Michael J Hauser michael.hauser@usdoj.gov
      M. Jonathan Hayes jhayes@rhmfirm.com,
       roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rh
       mfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sl
       oan@rhmfirm.com
      D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
      Joshua J Herndon jherndon@attorneygl.com, pcuevas@attorneygl.com
      Nicholas S Kanter nkanter@lewitthackman.com
      Andy Kong Kong.Andy@ArentFox.com
      Tinho Mang tmang@marshackhays.com, 8444806420@filings.docketbird.com
      Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
      Robert S Marticello Rmarticello@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Douglas M Neistat dneistat@gblawllp.com, mramos@gblawllp.com
      Ernie Zachary Park ernie.park@bewleylaw.com
      Thomas J Polis tom@polis-law.com, paralegal@polis-law.com;r59042@notify.bestcase.com
      Jeremy H Rothstein jrothstein@gblawllp.com, mramos@gblawllp.com
      United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
      Julie J Villalobos julie@oaktreelaw.com,
       oakecfmail@gmail.com;villalobosjr51108@notify.bestcase.com
      Larry D Webb Webblaw@gmail.com, larry@webblaw.onmicrosoft.com
      David Wood dwood@marshackhays.com, 8649808420@filings.docketbird.com
      Ryan D Zick rzick@ppplaw.com, kstewart@ppplaw.com
